United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2088
                                   ___________

Kenneth Dewayne Williams,             *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction (originally  *     [UNPUBLISHED]
sued Rick Tony),                      *
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: November 6, 2003

                               Filed: November 10, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Kenneth Williams appeals the district court’s1 dismissal of his
28 U.S.C. § 2254 petition. The district court issued a certificate of appealability on




      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
the issue whether Williams’s limited access to the prison law library and inability to
consult with persons with legal training excused his procedural default.

      An Arkansas jury found Williams guilty of capital murder, attempted capital
murder, kidnaping, aggravated robbery, theft of property, and arson, and he was
sentenced to life in prison without the possibility of parole. His conviction was
affirmed on direct appeal. See Williams v. State, 36 S.W.3d 324, 326 (Ark. 2001).
Williams filed his petition for state postconviction relief 116 days late, the trial court
dismissed it as untimely, and the Arkansas Supreme Court affirmed the dismissal.
See Williams v. State, No. CR 02-71, 2002 WL 399032 (Ark. Mar. 14, 2002)
(unpublished per curiam).

       Williams then filed his section 2254 petition. In dismissing it, the district court
found that Williams had procedurally defaulted the claims at issue on appeal by not
timely raising them in state court and he did not show cause to excuse this procedural
default. We agree with the district court that Williams’s lack of access to the law
library and inability to consult with legally trained persons did not constitute cause
to excuse his untimely filing. A prisoner has access to the courts if the state provides
the prisoner the capability to bring challenges before the courts. See Lamp v. Iowa,
122 F.3d 1100, 1105 (8th Cir. 1997). The form provided to Williams for filing his
state postconviction petition set out the applicable time limit, as well as the usual
bases for postconviction challenges, and informed him that argument and case
citations were not required. Thus, Williams had the capability to file a timely state
postconviction petition.

      Accordingly, we affirm.
                     ______________________________




                                           -2-